Citation Nr: 9933243	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for diabetes mellitus (DM).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1971 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that, in November 1998, the veteran withdrew 
his request for a personal hearing.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran takes three types of medication daily for his 
diabetes.  He has been placed on a diabetic diet.  

3.  The evidence reveals only one reported episode of 
ketoacidosis and two undocumented instances of hypoglycemia 
that did not require hospitalization.  The veteran visits a 
health care provider for diabetes care no more than once a 
month.  The evidence does not suggest that the veteran's DM 
has required regulation of activities or resulted in 
progressive weight loss or other complications not otherwise 
separately compensated.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for DM have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.119, Diagnostic 
Code 7913 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The RO initially established service connection for DM 
pursuant to a March 1995 hearing officer decision.  At that 
time, the RO assigned a 20 percent disability rating.  

In January 1997, the veteran was awarded Social Security 
Administration (SSA) disability benefits.  The award was 
based on a finding that the veteran suffered from several 
disabilities, including depression, diabetes mellitus, 
hypertension, hyperlipidemia, obesity, a history of angina, 
coronary artery disease, and status post myocardial 
infarction.

In connection with a separate claim, the veteran underwent a 
VA general medical examination in January 1997.  He indicated 
that he had been on insulin for several years.  He currently 
took NPH, a type of insulin, as well as regular insulin, each 
twice a day.  He was known to be noncompliant with his diet.  
The veteran's weight was 245 pounds, with a maximum weight in 
the previous year of 293 pounds.  On examination, all pulses 
were intact.  There was some decreased sensation in the right 
distal lower extremity.  Examination of the skin was 
essentially normal.  The assessment included poorly 
controlled DM.        

Received in June 1997 was the veteran's informal claim for an 
increased evaluation.  He explained that he took NPH twice a 
day, as well as regular insulin twice a day, metformin with 
each meal, and another medication.  In addition, his diet was 
very restricted.  

In connection with his claim, the RO obtained the veteran's 
VA outpatient treatment records.  Notes dated in August 1996 
indicated that the veteran took NPH and regular insulin each 
twice a day.  He reported an episode of ketoacidosis.  He 
reported increased adherence to his diet but was still 
noncompliant.  He had no hypoglycemia.  The assessment was 
insulin-resistant DM under poor control according to 
laboratory work.  It was noted that the veteran was aware of 
the appropriate management but chose not to participate in 
control.  Notes dated in October 1996 showed a recorded 
weight of 238 pounds.  He continued the same insulin regimen.  
According to March 1997 progress notes, the veteran was 
taking tolazamide as well as NPH and insulin.  The physician 
added metformin and continued dietary restrictions.  
Medications were unchanged until July 1997, when the 
physician discontinued the tolazamide.  The veteran showed 
slight weight gain.  

The veteran was afforded a VA examination in April 1998 for 
evaluation of his DM.  The examiner reviewed the veteran's 
medical records.  The veteran continued to take NPH and 
regular insulin twice a day, as well as metformin three times 
a day.  He had difficulty following his diet.  The veteran 
denied having any episodes of ketoacidosis.  He reported 
having occasional low blood sugars, but none were recorded.  
He had difficulty bringing in glucose values from his home 
glucose monitor.  His weight had been relatively stable at 
about 240 pounds.  His activities were somewhat limited by 
joint and heart problems.  The veteran saw his diabetic 
medical provider every three or four months.  Examination of 
the skin revealed no ulcers or other significant abnormality.  
Peripheral pulses were somewhat diminished.  Right ankle 
reflex was present, but the left ankle reflex was absent.  
There was no bowel or bladder impairment.  The diagnosis was 
type II DM with significant cardiac disease.  The examiner 
commented that diabetic control was complicated by the 
veteran's difficulty in following a diabetic diet.   

Additional VA outpatient medical records showed continued 
minor fluctuations in weight and essentially unchanged 
medications.  Notes dated in August 1997 indicated that the 
veteran denied any hypoglycemia.  The veteran went to the 
emergency room in December 1997 with complaints including an 
upset stomach.  There was no diarrhea or vomiting.  He 
admitted to having a high blood sugar reading and to failing 
to follow diet.  Laboratory tests showed no serums ketones.  
Endocrinology notes dated in January 1998 revealed complaints 
of vertigo and lightheadedness.  He had no foot problems.  
The physician added Glyburide to the veteran's medications.  
Notes dated in February 1998 indicated that the veteran 
reported two episodes of hypoglycemia.  However, he failed to 
check his blood sugar at those times.  According to 
endocrinology notes dated in April 1998, the veteran reported 
feeling sluggish in the morning before taking his insulin.  
Subsequent endocrinology notes from July 1998 related that 
the veteran's DM was poorly controlled, even after an 
increased NPH dosage was ordered.  It was questioned whether 
the veteran was taking this dose.  He complained of bleeding 
gums and tooth pain.  Examination revealed foul breath and 
poor peripheral pulses.  There were no foot lesions.  
Progress notes from September 1998 showed unchanged 
medications.  The veteran had no hypoglycemia, polyphagia, or 
polyuria.  His weight was recorded as 237 pounds.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's DM is currently evaluated as 20 percent 
disabling under Diagnostic Code (Code) 7913.  38 C.F.R. § 
4.119.  A 20 percent rating is assigned when the DM requires 
insulin and restricted diet, or requires an oral hypoglycemic 
agent and restricted diet.  A 40 percent evaluation is 
awarded when DM requires insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is in order 
when DM requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Finally, DM will be rated as 100 percent 
disabling when it requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

Note 1 to Code 7913 specifies that compensable complications 
of diabetes are evaluated separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Code 7913.  

In this case, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 20 percent for DM.  The evidence clearly shows 
that the veteran takes insulin, NPH, and metformin on a daily 
basis and that he has been placed on a diabetic diet.  
However, the evidence reveals only one reported episode of 
ketoacidosis and two undocumented instances of hypoglycemia 
that did not require hospitalization.  In fact, according to 
the evidence of record, the veteran visits a health care 
provider for diabetes care no more than once a month.  It is 
also clear that the DM has not resulted in progressive weight 
loss.  Finally, the evidence does not suggest that the 
veteran's DM has required regulation of activities.  There 
has been restriction of activity, noted by the April 1998 VA 
examiner to stem from orthopedic and cardiac problems.  The 
Board emphasizes that the veteran is separately compensated 
for peripheral neuropathy affecting the upper and lower 
extremities, problems with the knee joints, and cardiac 
disability.  In light of this evidence, the Board cannot 
conclude that the disability picture more closely 
approximates the criteria for a 40 percent evaluation under 
Code 7913.  38 C.F.R. § 4.7.  Accordingly, the Board finds 
that the preponderance of the evidence is against entitlement 
to a disability rating greater than 20 percent for DM.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.119, Code 7913.    


ORDER

Entitlement to a disability rating greater than 20 percent 
for DM is denied.  



		
	RENÉE M. PELLETIER	
	Member, Board of Veterans' Appeals

 

